        Case 1:19-mc-02303-LDH Document 1-2 Filed 09/09/19 Page 1 of 2 PageID #: 4
«y.
                                                                              FILED
                                                                            IN CLERK'S OFFICE
                                                                       US DISTRICT COURT E.D.N.Y.


      Christine N. Walz                                                *     SEP 0 9 2019       *
      HOLLAND & KNIGHT LLP
      31 West 52nd Street                                               BROOKLYN OFFICE
      New York, New York 10019
      Tel:(212)513-3200
      Fax:(212)385-9010
      Counselfor Non-PartyBrendan J. Sullivan

                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK



      IRA KLEIMAN, as the personal representative
      of the Estate of David Kleiman, and

      W&K INFO DEFENSE
      RESEARCH, LLC
             Plaintiffs,                              DeARCY   HALL, J.
                                                       Main Action Pending in the
                                                       United States District Court for the
                                                       Southern District of Florida
                                                       Case No. 9:18-cv-80176-BB
      CRAIG WRIGHT
             Defendant


                                     CERTIFICATE OF SERVICE
  Case 1:19-mc-02303-LDH Document 1-2 Filed 09/09/19 Page 2 of 2 PageID #: 5



                                CERTIFICATE OF SERVICE


       I hereby certify that, on this 9th of September 2019, a true and accurate copy of the

foregoing was filed with the Court and copies were served via email and first-class mail on

              Velvel Freedman
               Roche Freedman LLP
               Southeast Financial Center
              200 S Biscayne Blvd
               Suite 5500
              Miami, FL 33131
               (t) (305) 753-3675
               (@) vel@rochefreedman.com


              Zarah Markoe
               Rivero Mestre
               2525 Ponce De Leon Blvd.
               Ste. 1000 | Miami, FL 33134
               T 305 4452500
               F 305 4452505
               zmarkoe@riveromestre.com


                                                    Christine N. Walz
